Order, Supreme Court, New York County (Myriam Altman, J.), entered on or about November 2, 1987, which, inter alia, granted a protective order against production of certain documents pertaining to the financial records of other cooperative shareholders, is unanimously affirmed, with costs.
Plaintiffs seek to demonstrate that their method of financing (secured by a due-on-demand mortgage) would have been rejected by the cooperative board, thus entitling them to terminate the agreement and obtain return of their down payment. By reviewing the financing arrangements of every other member of the cooperative, plaintiffs hope to prove that the rare, due-on-demand mortgage financing is totally foreign to this cooperative.
The IAS court permitted plaintiffs to depose the chairperson *208of the cooperative corporation’s admissions committee, and upheld the requirement that she produce all those documents relating to plaintiffs’ application, as well as documents containing rules, regulations, and policies of the cooperative relative to admissions. That is all that is relevant to plaintiffs’ inquiry. Their quest does not justify an intrusive probe into the confidential financial records of other members of the cooperative. Protection of those materials was correctly granted. Concur—Murphy, P. J., Kupferman, Asch, Wallach and Rubin, JJ.